DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim and specification amendments filed on 05/25/2021.  As directed by the amendment: claims 1, 12, and 14 have been amended; and claims 15-20 have been added. Thus, claims 1-20 are presently pending in this application.
Applicant’s amendments to the specification have overcome Examiner’s objection and is therefore withdrawn.
Response to Arguments
Applicant's arguments filed 05/25/2021 with regards to newly presented amended claims are addressed below with amended claim rejections.
Applicant’s arguments filed 04/30/2021 are considered mute as they are directed to claim limitation “releasably supported” which was removed in supplementary response filed 05/25/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giambattista et al. (US 2015/0335829 A1).

Regarding claim 1:
A medicament injection device comprising: a housing (Fig. 1 elements 10 and 114) containing a medicament cartridge holder (Fig. 6 element 56); a sleeve (Fig. 9, element 102); a rotatable cap assembly comprising a stopping element (Fig. 2 elements 12, 82, and 128, stopping elements comprise elements 100’’ of the inner guiding member 100 Fig. 8); a needle holder holding a needle (Fig. 5 element 32 holding needle Fig. 2 element 40), the needle holder being in releasable direct contact with the rotatable cap assembly (considered in releasable direct contact with element 12. Element 12 considered part of the rotatable cap assembly due to Fig. 9 elements 30 and interactions displayed in Fig. 7. Further considered in direct releasable contact due to Para. 54 “FIG. 5, arranged in the first housing part 10…….Alternatively the first housing and the delivery member holder 32 are integral.” As element 32 is integral with element 10 elements 12 and 82 are considered in releasable direct contact with element 32 through integral element 10); and a pre-stressed spring coupled to the housing and to the sleeve (Fig. 2 element 108 couples to housing element 114 and sleeve element 102, Para. 64 “The plunger rod is a hollow rod and inside the plunger rod 102 a force member 108 is positioned, also comprised in the drive mechanism”) wherein the 
Regarding claim 2
The medicament injection device of claim 1, wherein the rotatable cap assembly comprises at least one radial rib arranged to prevent axial movement of the medicament cartridge holder prior to rotation of the rotatable cap assembly (Fig. 9 elements 80, Para. 57” Each of the radial inwardly extending protrusion or ledge is arranged such that it may be inter-connected with radial outwardly extending protrusions 80 on an outer surface of the rotator 82, FIG. 7, such that the medicament container holder 56 is held in an initial position in which the medicament container holder 56 with its container is placed such that there is a distance between the distal pointed end 44 of the injection needle 40 and the neck portion of the medicament container, FIG. 3”, Para. 69 “The plunger rod 102 is then forced to move proximally by the force member 108, and the contact with the inner inclined surface 100.sup.III will cause the rotator 82 to rotate a further angle such that the radial inwardly extending protrusions or ledges of the loops 78 are released from the radial outwardly extending protrusions 80 on the outer surface of the rotator 82”). 
Regarding claim 3:
The medicament injection device of claim 1, wherein the needle holder comprises a penetrable sealing member arranged to seal a proximal end of the needle (Fig. 5 element 48).
Regarding claim 9:
The medicament injection device of claim 1, wherein the needle holder has a cup-shaped part arranged to fit over a part of a medicament cartridge (Fig. 5 element 
Regarding claim 11:
The medicament injection device of claim 9, wherein the medicament cartridge contains a medicament (Para. 38 “This solution has the advantage that the injection needle is not in contact with the medicament inside the medicament container until it is time to deliver a dose of medicament”).

Regarding claim 12:
A method of operating a medicament injection device having a rotatable cap assembly (Fig. 2 elements 12, 82, and 128, stopping elements comprise elements 100’’ of the inner guiding member 100 Fig. 8), the method comprising: rotating the rotatable cap assembly to cause a stopping element to disengage from a sleeve (Fig. 9, element 102) for releasing a pre-stressed spring coupled to a housing and the sleeve (Fig. 2 element 108 couples to housing element 114 and sleeve element 102, Para. 64 “The plunger rod is a hollow rod and inside the plunger rod 102 a force member 108 is positioned, also comprised in the drive mechanism”), thereby causing the sleeve and a medicament cartridge holder (Fig. 6 element 56) to move axially in a distal direction towards a proximal end of a needle (Fig. 5 element 44), wherein the rotatable cap assembly is in releasable direct contact with a needle holder (considered in releasable direct contact with element 12. Element 12 considered part of the rotatable cap 
Regarding claim 
The method of claim 12, wherein the medicament cartridge holder contains a medicament cartridge (Fig. 2 element 84) and axial movement of the medicament cartridge holder in the distal direction causes the proximal end of the needle to penetrate a penetrable barrier at a distal end of the medicament cartridge (Fig. 5 element 48, Para. 69-70).
Regarding claim 14:
The method of claim 13, wherein axial movement of the medicament cartridge holder in the distal direction causes the needle holder to dock with the medicament cartridge (Fig. 5 element 50, Para. 55 “second section 50 of the delivery member holder 32…….The diameter of the second section 50 is chosen such that a neck portion 52 of a proximal section 54 of a medicament container holder 56, FIG. 6, may fit therein.” Para. 56 “FIG. 6, provided with a neck portion 86, which neck portion fits into the neck portion 52 of the. Para 69-70. Fig. 11 elements 44 and 84 positioning, Fig. 12 element 84 docked into needle holder element 32 after distal axial movement.).Regarding claim 18:
The medicament injection device of claim 1, wherein, prior to the rotation of the rotatable cap assembly, the needle is contained within the rotatable cap assembly (Fig 11 element 40 contained inside element 12 and between elements 12, 82, and 128 of rotatable cap assembly and is therefore considered to be contained within the rotatable cap assembly.).

Regarding claim 19:
The medicament injection device of claim 1, wherein the rotatable cap assembly is releasably attached to a distal end of the housing and the needle holder is arranged to fit over a distal part of a medicament cartridge (Fig. 2 elements 12, 82, and 128 considered the rotatable cap assembly. Considered releasably attached to a distal end of the housing due to elements 24 being releasably attached to element 54, see Fig. 3, though the inward tensile force. Para. 51 “The contactor 12 is further arranged with two generally radially flexing tongues 24, FIG. 4, one on each arm and with the free ends facing the proximal end of the contactor 12. The tongues 24 are arranged such that they have a certain inclination somewhat inwards in their free un-tensioned state”. Para. 55 “A second section 50 of the delivery member holder 32 …… section 50 is chosen such that a neck portion 52 of a proximal section 54”, Para. 54 “Alternatively the first housing and the delivery member holder 32 are integral”. This releasable attachment is at the distal end of the housing. Fig. 5 element 50, Para. 55 “second section 50 of the delivery member holder 32…….The diameter of the second section 50 is chosen such that a neck portion 52 of a proximal section 54 of a medicament container holder 56, FIG. 6, may fit therein.” Para. 56 “FIG. 6, provided with a neck portion 86, which neck portion fits into the neck portion 52 of the medicament container holder 56,”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2015/0335829 A1) in view of Kirchhofer (US 2003/0144633).

Regarding claim 4:
The medicament injection device of claim 3, taught by Giambattista as described in parent claim rejection above.
 Giambattista does not appear to explicitly teach the cutting element as claimed. Kirchhofer teaches, wherein the medicament cartridge holder comprises at least one cutting element at a distal end thereof for penetrating the penetrable sealing member (Fig. 1-2 elements 34 and 19. Para. 38, sealing element 19).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the medicament cartridge holder taught by Giambattista to include the at least one cutting element and penetrable sealing member taught by Kirchhofer.
This would have been motivated by Kirchhofer (Para. 12 “The sealing element which sterilely seals a rear side of the chamber for the rear needle portion can be a film, in one preferable example a so-called peel film, which is fixed to the needle support, in particular fixed in a material lock, once the needle support has been produced. The sealing element can also in principle be made of the same material as the part of the needle support forming the sterile chamber, and can be manufactured together with this part as one piece, as long as it is ensured that the container penetrates through such a sealing element into the chamber and the membrane of the container is simultaneously pierced by means of the injection needle. In some preferable embodiments it is designed as a separately fixed film, since the two functions of the sealing element, namely to sterilely seal the chamber and to be easily punctured or pierced by the penetrating container, may be realized more easily with such a film than if it is designed as one piece.” and para. 38 “the separating means 33 exhibits only a very small distance from the rear sealing element 19. Due to the forward movement of the ampoule 30, the separating edge 34 therefore punctures the rear sealing element 19 directly after the movement of the ampoule is introduced. The sealing element 19 is cut through in such a way that when the ampoule 30 is advanced further, the edge of the injection needle 1 passes over the resultant exposed flap-like portion of the sealing element 19 at the separation point, such that the rear tip of the injection needle comes to rest free from the membrane 31”.). This would further result in the proximally facing needle having a reduced chance of being clogged by the sealing material as the flap is cut by cutting element 34 instead of the proximally facing needle tip.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2015/0335829 A1) in view of Kessler et al. (EP 1044698).
Regarding claim 5:
The medicament injection device of claim 1, taught by Giambattista as described in parent claim rejection above.
 Giambattista does not appear to explicitly teach cap assembly locking mechanism as claimed. Kessler teaches, wherein the rotatable cap assembly and the housing are provided with a cap assembly locking mechanism (Fig. 7 pull tab 32) for preventing removal of the rotatable cap assembly prior to rotational alignment of the rotatable cap assembly with the housing (Examiner notes the limitation “for preventing removal of the rotatable cap assembly prior to rotational alignment of the rotatable cap assembly with the housing: is not positively recited in claim 5, and is being treated as a functional limitation, and Examiner is of the position that the device of Kessler is fully capable of performing this recited function). The cap of Kessler can only be removed from the syringe body if the front label portion is pulled away from the remainder of the label by using the pull-tab (paragraph 14).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the cap assembly of Giambattista by adding the pull-tab feature taught by Kessler to safety member 128 of Giambattista in order to yield the predictable results of a cap assembly locking mechanism for preventing removal of the rotatable cap assembly prior to rotational alignment of the rotatable cap assembly with the housing. This pull-tab feature of Kessler would be capable of preventing removal of the 
This would have been motivated by adding a tamper evident feature to GiambattistaClaim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giambattista et al. (US 2015/0335829 A1) in view of Shang et al. (WO 2012135524).
Regarding claim 10:
The medicament injection device of claim 1, taught by Giambattista as described in parent claim rejection above.
 Giambattista does not appear to explicitly disclose the medicament injection device is an autoinjector device. It is well known in the art that an autoinjector refers to a device that enables a patient to self-administer a dose of substance wherin the automatic injection device differs from a standard syringe by the inclusion of a firing mechanism sub-assembly for automatically delivering the substance into the patient’s body by injection when the firing mechanism sub-assembly is engaged, as taught by Shang (Page 12, last paragraph).
Therefor the device taught by Giambattista is considered to be an autoinjector device due to Para. 2 “A large number of medicament delivery devices for self-administration have been developed the last decades. Many of these devices utilize injection needles that penetrate the skin of the patient for delivery of a dose.” and para. . 
Allowable Subject Matter
Claims 6-8, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Full faith and credit given to prior Examiner’s search and indication of allowability for claims 6-8, as no clear errors are observed upon review of search strategy.
Claims 16-17 are considered allowable for the same reasons as claims 6-8.
Claim 15 is considered allowable as closest prior art of record Giambattista teaches the rotatable cap assembly moving in the proximal direction not the distal direction. Changing this direction would result in the device taught by Giambattista inoperable.
Claim 20 is considered allowable as closest prior art of record Giambattista teaches the rotatable cap assembly attached to the distal end of the housing by a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark A Igel whose telephone number is (571)272-7015. The examiner can normally be reached Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783